Exhibit 10.1
RESTRICTED STOCK AGREEMENT
under
BROADVIEW INSTITUTE, INC.
2006 EQUITY INCENTIVE PLAN
THIS AGREEMENT is made as of the      th day of October, 2009, by and between
Broadview Institute, Inc., a Minnesota corporation (the “Company”), and
                     (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Participant is, on the date hereof, a director of the Company or of
an Affiliate of the Company; and
WHEREAS, the Company wishes to grant a restricted stock award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”); and
WHEREAS, the Administrator of the Plan (as defined in the Plan) has on the date
listed above authorized this grant of a restricted stock award to the
Participant;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
1. Grant of Restricted Stock Award. The Company hereby grants to the Participant
on the date set forth above a restricted stock award (the “Award”) for Sixteen
Thousand (16,000) shares of Common Stock on the terms and conditions set forth
herein, which shares are subject to adjustment pursuant to Section 14 of the
Plan. The Company shall cause to be issued eight stock certificates, each
representing Two Thousand (2,000) such shares of Common Stock, in the
Participant’s name, and shall hold each such certificate until such time as the
risk of forfeiture and other transfer restrictions set forth in this Agreement
have lapsed with respect to the shares represented by the certificate. The
Company may also place a legend on such certificates describing the risks of
forfeiture and other transfer restrictions set forth in this Agreement providing
for the cancellation of such certificates if the shares of Common Stock are
forfeited as provided in Section 2 below. Until such risks of forfeiture have
lapsed or the shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the shares
represented by such stock certificates and shall receive all dividends
attributable to such shares, but the Participant shall not have any other rights
as a shareholder with respect to such shares.

 

1



--------------------------------------------------------------------------------



 



2. Vesting of Restricted Stock. The shares of Stock subject to this Award shall
remain forfeitable until the risks of forfeiture lapse according to the
following vesting schedule:

              Cumulative Number Vesting Date   of Shares Vested
Date of this Award
    4,000  
December 31, 2009
    6,000  
March 31, 2010
    8,000  
June 30, 2010
    10,000  
September 30, 2010
    12,000  
December 31, 2010
    14,000  
March 31, 2011
    16,000  

b. If the Participant ceases to be a director of the Company at any time prior
to a Vesting Date for any reason (including, but not limited to, the
Participant’s death, disability, retirement, voluntary resignation, removal from
the Board, failure of the director to be nominated to the Board, failure of the
director to be reelected to the Board) the Participant shall immediately forfeit
all shares of Stock subject to this Award which have not yet vested and for
which the risks of forfeiture have not lapsed.
3. General Provisions.
a. Employment or Other Relationship. This Agreement shall not confer on the
Participant any right with respect to employment, continuance of employment or
other relationship by the Company, nor will it interfere in any way with the
right of the Company to terminate such employment or other relationship.
b. Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Agreement until such
time as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities laws. Participant
hereby agrees, as a condition of the effectiveness of this restricted stock
award, that if required by applicable securities laws, all Stock subject to this
Agreement shall be held, until such time that such Stock is registered or
appropriately exempted therefrom and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares may bear an
appropriate legend to that effect and that such shares will not be transferred
or disposed of except in compliance with applicable state and federal securities
laws.
c. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 14 of the Plan, certain changes in the number or character of the shares
of Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award. Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

 

2



--------------------------------------------------------------------------------



 



d. Shares Reserved. The Company shall at all times during the term of this Award
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.
e. 2006 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to the
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Award and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
f. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).
g. Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock issued pursuant hereto to Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 3(b) and Paragraph 3(g) of this Agreement; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable Paragraph 3(b) or Paragraph 3(g).
h. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and of the Participant and any successor
or successors of the Participant.
i. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

 

3



--------------------------------------------------------------------------------



 



ACCORDINGLY, the parties hereto have caused this Agreement to be executed and
dated as of the day and year first above written.

             
 
                BROADVIEW INSTITUTE, INC.
 
           
 
  By:                  
 
      Its:    
 
           

             
 
           
 
                      Participant—            

 

4